DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 8 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over patent number US 4,913,583 to Carpenter, in view of by patent number US 8,167,181 B2 to Kaczkowski et al. (hereinafter referred to as Kaczkowski).

Regarding claim 1, Carpenter discloses:
	a cargo bike transport carrier (rear shell 22), comprising a bottom element (near lowermost point 83), two mutually opposite side walls (shell halves 88), a rear wall (at rearwardmost points 85), and a front wall (near slot 86), wherein the cargo bike transport carrier (rear shell 22) comprises at least two plastic parts (Fig. 8), wherein the first plastic part comprises at least one side wall and the second plastic part comprises at least the second side wall (two shell halves 88 constitute two wall parts, are made of resin-impregnated fiberglass, Col. 8, Lns. 28-43).
	Carpenter does not disclose wherein on the inside of the walls reinforcing ribs are provided.  However, Kaczkowski discloses a motorcycle saddlebag, wherein:
reinforcing ribs are provided on the inside of the side walls (ridge 54) of the saddlebag (10).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide Carpenter's carrier with reinforcing ribs for increasing its strength and durability.

Regarding claims 2 – 5 and 8 – 20 and 22, Carpenter, modified by Kaczkowski, discloses the cargo bike transport carrier (rear shell 22) according to claim 1.  Carpenter further discloses:
	[Claim 2] wherein the first or the second plastic part each comprise at least a portion of the bottom element (near lowermost point 83) or the rear wall (at rearwardmost points 85) or the front wall (near slot 86; Fig. 8, Col. 8, Lns. 28-48);
	[Claim 3] wherein the at least two plastic parts each comprise a portion of the bottom element (near lowermost point 83) or the front wall (near slot 86; Fig. 8);
	[Claim 4] wherein the at least two plastic parts are of a mirror-inverted configuration (Figs. 1, 3 and 8; Col. 7, Lns. 34-41);
	[Claim 5] wherein exactly two plastic parts are provided for forming the bottom part, the two side walls, the rear wall (at rearwardmost points 85) and the front wall (near slot 86; Fig. 8);
	[Claim 8] wherein recesses are provided which are open in a direction of removal from a mold (the internal concavities of the shell halves 88);
	[Claim 9] wherein the at least two plastic parts are connected to each other via connecting elements (conventional fasteners, Col. 7, Lns. 34-41);
	[Claim 10] wherein the connecting elements comprise a connecting bracket (hinge flap 96);
	[Claim 11] wherein the connecting bracket (hinge flap 96) comprises two bracket elements which are connected to each other in a region of the rear wall (at rearwardmost points 85) and the front wall (near slot 86; the hinge flaps 96 are connected to each other via the shell halves 88 and the support brackets 90);
	[Claim 12] wherein the connecting bracket (hinge flap 96) is arranged in a recess which is formed as a groove preferably open towards an outside in the side walls (the shell halves 88, are concave in shape, See Fig. 8);
	[Claim 13] wherein the connecting elements comprise at least one connecting bar (support bracket 90);
	[Claim 14] wherein one connecting bar (Support bracket 90) is arranged on an inside of the rear wall (at rearwardmost points 85) or one connecting bar is arranged on an inside of the front wall (near slot 86; Fig. 8);
	[Claim 15] wherein the at least one connecting bar (support bracket 90) extends between the side walls (Fig. 8);
	[Claim 16] wherein the at least one connecting bar (support bracket 90) comprises releasable bosses at each end (bolts 95; Col. 7, Lns. 50-54);
	[Claim 17] wherein at least one of the releasable bosses (bolts 95) at each end of the connecting bar (support bracket 90) is adjustable (in general bolts are adjustable; Col. 7, Lns. 50-54);
	[Claim 18] wherein the bosses are each arranged in a deepened portion (slot 86), which is open towards an outside, of the side wall (slot 86 is an opening in the rear shell 22, See Figs. 1 and 8);
	[Claim 19] wherein in the bottom element (near lowermost point 83) an opening is provided (the slit between the halves 88 or the openings attaching fasteners 96); and
	[Claim 20] wherein for completely closing the cargo bike transport carrier (rear shell 22) a cover is provided (the top of rear shell 22 has in integral cover, Figs. 1 and 8).

Regarding claim 6, Carpenter, modified by Kaczkowski et al., discloses the cargo bike transport carrier (rear shell 22) according to claim 1, but they do not explicitly disclose a direction of removal of the plastic parts from a mold is perpendicular to the side wall or in parallel to the rear wall or in parallel to the front wall or in parallel to the bottom wall, respectively.
	However, the direction of removal of the plastic parts from a mold during manufacturing only amounts to a specific shape of the molded plastic parts to achieve that process step of releasing the molds from the plastic parts.  The courts have held that a change in shape does not patentably distinguish over the prior art unless that particular shape significantly improves over the state of the art (MPEP 2144.04(IV)(B))  Therefore, the direction of removal of the part is a matter of shape and is obvious to minimize manufacturing cost while achieving the lightweight plastic design.
	Regarding claims 21, Carpenter discloses the cargo bike transport carrier (rear shell 22) according to claim 21.  Carpenter does not disclose:  the cover is pivotably connected to a connecting element.
However, Kaczkowski discloses a motorcycle saddlebag, wherein:
a cover (lid 18) is pivotably connected to a connecting element (at hinge 22).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide Carpenter's carrier with a rotatably connected cover for easy access.

	Regarding claim 22, Carpenter, modified by Kaczkowski, discloses a cargo bike frame (touring bicycle 24).  Carpenter further discloses the cargo bike comprises a chain stay for accommodating a rear wheel (rear wheel support fork 36), a fork element (yoke or fork 30) for accommodating a front wheel (front wheel 42), a supporting element (front luggage bags 26) for accommodating a cargo bike transport carrier (front shell 20) according to claim 1 between a handlebar tube and the fork element (Fig. 2).

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
	Applicant’s argue Kaczkowski does not disclose reinforcing ribs, but instead discloses a bend for attachment of a cover.  However, the bend in Kaczkowski’s device, although intended to enable the receipt of a cover, also provides reinforcement of its walls.  The change in material direction at the bend, is a rib of material extending crosswise to the other areas of the saddlebag, and in its front, side and rear, makes it difficult to flex (collapse) the saddlebag.  Therefore, the device of Kaczkowski also discloses reinforcing ribs.
	Regarding the argument that the claimed cargo carrier is not a saddlebag as disclosed by Kaczkowski, the claims do not exclude a saddlebag, since a saddlebag is also a vehicle transport carrier.  Therefore, claims 1 – 6 and 8 – 22 are finally rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611     
    

/TONY H WINNER/           Primary Examiner, Art Unit 3611